Filed 11/04/20                                                                Case 20-25090                                                                                       Doc 3


   Fill in this information to identify the case:
   Debtor name NIR WEST COAST, INC., dba Northern California Roofing
   United States Bankruptcy Court for the: EASTERN DISTRICT OF                                                                                      Check if this is an
                                                  CALIFORNIA
   Case number (if known):                                                                                                                              amended filing




  Official Form 204
  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
  Are Not Insiders                                                                           12/15

  A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
  debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
  include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
  among the holders of the 20 largest unsecured claims.

   Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
   complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
   including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                    professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                    and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                    contracts)                                                 partially secured          of collateral or setoff
   ABC Supply                                                      Supplier                                                                                               $292,609.16
   PO Box 748242
   Los Angeles, CA
   90074-8242
   Elite Roofing Supply                                                                                                                                                     $59,172.31
   2120 Piedmont Way
   Pittsburg, CA 94565
   Excelerate                                                      Vendor                 Disputed                                                                          $20,357.42
   421 Fayetteville St.,                                           Lawsuit Pending
   Ste. 104
   Raleigh, NC 27601
   Javier Tovar                                                    Plaintiff's counsel Contingent                                                                         $405,000.00
   c/o Christina Molteni                                           re Tovar v. NIR     Disputed
   Molteni Employment
   Law
   100 Pine Street, Ste.
   1250
   San Francisco, CA
   94111
   Parmel Properties                                               Roof damages      Contingent                                                                             $84,613.04
   1565 Tacoma Way                                                 Agreement to pay
   Redwood City, CA                                                $3,446.65/monthly
   94063
   PPP Loan                                                        Loan should be         Contingent                                                                      $435,237.50
   195 N First Street                                              100% forgiven
   Dixon, CA 95620
   Roof Line Supply                                                Lawsuit pending        Contingent                                                                      $257,472.12
   PO Box 748073                                                                          Disputed
   Los Angeles, CA
   90074-8073
   RSG/Beacon                                                      Vendor                                                                                                 $144,716.83
   PO Box 740914
   Los Angeles, CA
   90074-0914




  Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

  Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
Filed 11/04/20                                                                Case 20-25090                                                                                       Doc 3



   Debtor    NIR WEST COAST, INC., dba Northern California Roofing                                              Case number (if known)
             Name

   Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
   complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
   including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                    professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                    and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                    contracts)                                                 partially secured          of collateral or setoff
   TCF Equipment                                      2018 F150-Truck                                                  $74,925.08                        $0.00              $74,925.08
   PO Box 77077                    tcfcscustomerservi 24 $22,937.32
   Minneapolis, MN                 ce@tcfbank.com     2017 F550-Dump 6
   55480-7777                                         $29,050.44
                                                      2018 F150-Truck
                                                      25 $22,937.32
   Wells Fargo Bank                                   For Notice                                                                                                                    $0.00
   120 Brown Valley                                   Purposes Only
   Pkwy
   Vacaville, CA 95688




  Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

  Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
